Per Curiam.
— The equity of the bill depends upon the promise, or agreement, alleged to have been made by Mrs. Parker, to pay for the use of the wall erected by appellant, partly on- her own lot, and partly on the adjoining vacant lot, of which Mrs. Parker became the purchaser after the erec*504tion of the wall ; for, in the absence of the promise, no liability or duty to make compensation for the use of the wall would rest upon Mrs. Parker. — Bisquay v. Jennelot, 10 Ala. 215; Antomarchi v. Russell, 68 Ala. 356. We concur in the opinion of the Chancellor, that the evidence does not satisfactorily establish the making of the promise, though it may show that, at one time, Mrs. Parker was willing to pay a particular sum, if that was received as full satisfaction of the ' claim made upon her, and she was not obstructed or delayed in the erection of her building, for the use of which'the wall was necessary. Upon the authority of the cases to which we have referred, the decree of the Chancellor is affirmed.